There was verdict for the plaintiff. Judgment thereon, and defendant excepted and appealed.
The principles applicable to this case were fully considered and stated on a former appeal, as reported in 151 N.C. 284. There is no substantial difference in the facts as they now appear, except that the testimony tending to show negligence on the part of the defendant has been greatly strengthened. The Court has carefully examined the record, and is of opinion that the cause has been tried in accordance with the former decision referred to, and that no reversible error appears. The judgment is therefore affirmed.
No error.